Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)) and in view of Buchheim et al. (US 2014/0018635).

3.	Addressing claim 1, Kitajima discloses a device for detecting atrial fibrillation of a subject, comprising a member including:
mechanical connector to wearably connect the member to a subject (see Figs. 6,8,10, 12 and [0069]; 21-21a adhesive tape/layer); 
an optical sensor arranged to measure a signal representing a blood perfusion parameter of the subject (see [0040], [0042] and [0045]; light/optical sensor 30); 
the optical sensor and mechanical connector located at such relative positions that when the mechanical connector connects the member to the subject, the optical sensor operatively faces the subject (see [0067]);
wherein the device is configured to detect atrial fibrillation of the subject based on a signal measured by the optical sensor (see [0125]).

Kitajima does not disclose a second signal representing a background reading. In the same field of endeavor, Buchheim discloses a second signal representing a background reading (see [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to have signal representing a background reading as taught by Buchheim because this allow user to determine ambient noise in the system (see [0040]). 

4.	Addressing claims 2-5 and 7, Kitajima discloses:
wherein the optical sensor is a laser Doppler flowmetry sensor or a pulse oximetry sensor (see [0053-0054]);
wherein the mechanical connector includes an area of adherent material arranged to adhere the member to the subject (see [0069]; adhesive layer); 
wherein the adherent material is configured to adhere to a nail or false nail of the subject; the optical sensor and the adherent material being arranged at such relative positions that when the adherent material adheres to a nail or false nail of 
wherein the optical sensor and the adherent material are arranged in such relative positions that in use the relative positions of the nail or false nail and the optical sensor are fixed (see Figs. 4B, 6-7A, 8-10 and 12; the adhesive layer is tape and wrap around patient finger nail);
a processing unit arranged configured to extract RR intervals from the signal and to detect atrial fibrillation based on the extracted RR intervals (see [0124-0125]).

	5.	Addressing claims 8-9 and 11, Kitajima’s device does not discloses wherein the device includes a plurality of members, a first member of the plurality of members including the optical sensor; wherein the functionality of the device is split over the plurality of members; wherein the plurality of members includes a second member, the second member including comprising a processing unit arranged to process the signal for detecting atrial fibrillation and wherein each member of the plurality of members includes an individual area of adherent material arranged to adhere the corresponding member to the subject. However, this is an obvious designer choice as seen in applicant’s specification discloses two embodiments (designer choices) (see [0087-0088]). Kitajima discloses a prior art with two members (see Fig. 25 and [0002]; the probe 101 is the optical sensor and the main body 102 include a processing unit arranged to process the signal for detecting atrial fibrillation; the . 

6.	Claims  6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)), in view of Buchheim et al. (US 2014/0018635) and further in view of Sun et al. (WO 2007/117889 (provided in the IDS)).

7.	Addressing claims 6 and 10, Kitajima does not disclose false nail. However, this is a designer choice as applicant discloses in the specification and claim 4 that the sensor could faces the nail or false nail therefore the device does not require to include false nail. Sun explicitly discloses using false nail (see [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to use false nail because this an obvious designer choice that allow for sensing probe to fit into patient’s finger/fingernail (see [0006]). 

8.	Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)) and in view of Naghavi et al. (US 2008/0081963). 

9.	Addressing claim 12, Kitajima discloses a device for detecting atrial fibrillation of a subject, the device comprising: 
a mechanical connector to wearably connect the device to the subject; and sensor arranged to measure a signal representing a blood perfusion parameter of the subject, wherein the sensor and the mechanical connector are located at such relative positions that when the mechanical connector connects the device to the subject, the operatively faces the subject to detect atrial fibrillation of the subject based on a signal measured by the sensor (see Figs. 6, 8, 10, 12, [0067], [0069] and [0125]; 21-21a adhesive tape /layer).

Kitajima discloses sensor such as oximeter; however, Kitajima does not disclose laser Doppler flowmetry sensor. In the same field of endeavor, Naghavi discloses laser Doppler flowmetry sensor (see [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to have laser Doppler flowmetry sensor as taught by Naghavi because using additional measuring devices/sensors such as laser Doppler flowmetry sensor enable user to obtain additional body vital information (see [0027] and [0095]; Naghavi suggests use multiple or additional sensors). 

10.	Addressing claims 13-15 and 17, Kitajima discloses:
wherein the mechanical connector includes an area of adherent material arranged to adhere the member to the subject (see [0069]; adhesive layer);
wherein the adherent material is configured to adhere to a nail or false nail of the subject, the laser Doppler flowmetry and the adherent material being 
wherein the laser Doppler flowmetry and the adherent material are arranged in such relative positions that in use the relative positions of the nail or false nail and the laser Doppler flowmetry are fixed (see Figs. 4B, 6-7A, 8-10 and 12; the adhesive layer is tape and wrap around patient finger nail); 
a processing unit configured to extract RR intervals from the signal and to detect atrial fibrillation based on the extracted RR intervals (see [0124-0125]).

11.	Addressing claims18-19, Kitajima’s device does not discloses a plurality of members, a first member of the plurality of members including the laser Doppler flowmetry, wherein the functionality of the device is split over the plurality of members and wherein each member of the plurality of members includes an individual area of adherent material arranged to adhere the corresponding member to the subject. However, this is an obvious designer choice as seen in applicant’s specification discloses two embodiments (designer choices) (see [0087-0088]). Kitajima discloses a prior art with two members (see Fig. 25 and [0002]; the probe 101 is the optical sensor and the main body 102 include a processing unit arranged to process the signal for detecting atrial fibrillation; the wristband, cable and the finger probe (finger cot) is the . 

12.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)), in view of Naghavi et al. (US 2008/0081963) and further in view of Sun et al. (WO 2007/117889 (provided in the IDS)).

13.	Addressing claims 16 and 20, Kitajima does not disclose false nail. However, this is a designer choice as applicant discloses in the specification and claim 15 that the sensor could faces the nail or false nail therefore the device does not require to include false nail. Sun explicitly discloses using false nail (see [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to use false nail because this an obvious designer choice that allow for sensing probe to fit into patient’s finger/fingernail (see [0006]). 
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793